Case 8:19-mj-00286-TJS Document 22-1 Filed 02/12/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

Vv.

YAIR HADAR, Criminal Action No. 19-286-TJS
a/k/a “Steven Gold,”

Defendant

 

ORDER GRANTING CONTINUANCE PURSUANT TO FED. R. CRIM. P. 5.1(d)
AND EXCLUSION OF TIME PURSUANT TO 18 U.S.C. § 3161(h)(7)

Upon consideration of the Government’s Consent Motion for Continuance Pursuant to
Federal Rule of Criminal Procedure 5.1(d) and Exclusion of Time Pursuant to 18 U.S.C.
§ 3161(h)(7) (the “Consent Motion”), the Court makes the following findings:

l. On January 23, 2019, the Defendant was charged in a criminal complaint filed in
this Court with conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349.

2. On January 31, 2019, the Defendant had his initial appearance in the District. He
was released on conditions the next day, and a preliminary hearing was scheduled for February 14,
2019.

3. Under Federal Rule of Criminal Procedure 5.1(c), a defendant charged by criminal
complaint who is not “in custody” is entitled to a preliminary hearing to establish probable cause
within 21 days of his initial appearance, otherwise the preliminary hearing shall be held within 14
days of initial appearance. Furthermore, pursuant to the Speedy Trial Act, “[a]ny information or
indictment charging an individual with the commission of an offense” must be filed within 30 days

of the individual being “arrested” or “served with a summons in connection with such charges.”

18 U.S.C. § 3161(b).
Case 8:19-mj-00286-TJS Document 22-1 Filed 02/12/19 Page 2 of 2

4, In the Consent Motion, the parties seek additional time to review and discuss this
matter and, as appropriate, to explore a possible resolution. For this reason, they have requested
a continuance of the preliminary hearing until February 22, 2019, as well as an exclusion of the
time from February 11, 2019 to February 22, 2019, from the computation of the time within which
to file an indictment or information under the Speedy Trial Act.

3. For the reasons stated above and in the Consent Motion, the Court concludes that,
pursuant to Federal Rule of Criminal Procedure 5.1(d), there is good cause to grant the continuance
of the preliminary hearing until February 22, 2019, as consented to by the Defendant. Further,
and for those same reasons, the Court concludes that, pursuant to 18 U.S.C. § 3161(h)(7), the ends
of justice would be served by excluding time as requested by the parties, and that those ends
outweigh the interest of the public and the Defendant (who consents to this exclusion of time) in
the filing of an indictment or information within thirty days.

WHEREFORE, in the interest of the Defendant and the interests of the public it is,

HEREBY ORDERED that:

(i) the preliminary hearing in this matter shall occur on February 22, 2019; and

(ii) all time from February 11, 2019 to February 22, 2019, is excluded from the 30-day
period in which an indictment or information charging the Defendant with the commission of an

offense would otherwise be filed

ebwa IZ, 2014 aww)

Date Timothy J. Sullivan
United States Magistrate Judge

 
